USCA11 Case: 21-10021      Date Filed: 04/07/2022       Page: 1 of 17




                                            [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-10021
                    ____________________

AGNES GLENN,
in her capacity as the personal representative of the
Estate of Roderick Darius Rayshon Bolton, deceased,
                                               Plaintiff-Appellant,
versus
CORIZON L.L.C.,
M.H.M. CORRECTIONAL SERVICES INC.,
SHELIA BROWN,


                                           Defendants-Appellees,


TERRY RAYBON, et al.,
                                                    Defendants.
USCA11 Case: 21-10021       Date Filed: 04/07/2022    Page: 2 of 17




2                      Opinion of the Court               21-10021

                    ____________________

           Appeal from the United States District Court
              for the Southern District of Alabama
              D.C. Docket No. 1:17-cv-00194-JB-N
                    ____________________

Before JILL PRYOR, BRANCH, and HULL, Circuit Judges.
PER CURIAM:
       Plaintiff-Appellant Agnes Glenn appeals from the district
court’s orders granting summary judgment to three Defendant-
Appellees on her medical malpractice and wantonness claims
brought under Alabama law.
       Glenn filed this lawsuit after her son, Roderick Bolton, died
by suicide while in solitary confinement at Holman Correctional
Facility in Atmore, Alabama, on September 12, 2015. Originally,
Glenn raised federal and state claims against twenty different
institutional and individual defendants.         As the litigation
progressed, Glenn voluntarily dismissed all of her federal claims
against all defendants and dismissed her state law claims against
all but three defendants: (1) Corizon LLC, a private contractor
that provided physical health services to the Alabama Department
of Corrections (“ADOC”); (2) MHM Correctional Services, LLC
(“MHM”), a private contractor that provided mental health
services to ADOC; and (3) Shelia Brown, who worked for ADOC
as a psychological associate.
USCA11 Case: 21-10021            Date Filed: 04/07/2022        Page: 3 of 17




21-10021                  Opinion of the Court                               3

       In October 2017, Glenn’s fourth amended complaint
alleged that MHM, Corizon, and Brown were liable for
(1) negligent medical malpractice, under the Alabama Medical
Liability Acts (“AMLA”) and (2) wantonness under Alabama law.
The district court granted summary judgment to MHM in
September 2019 and to Corizon and Brown in November 2020.
        On appeal, Glenn contends that the district court (1) erred
by granting summary judgment to these three defendants on her
state law claims; (2) abused its discretion in denying her request to
file a fifth amended complaint; and (3) abused its discretion in
retaining jurisdiction over her state law claims after she dismissed
her federal claims.
       After review and with the benefit of oral argument, we
must conclude that the district court committed no reversible
error.
                  I.      FACTUAL BACKGROUND
      At the summary judgment stage, we view all facts and
draw all inferences in the light most favorable to the nonmoving
party—here, Glenn.1 See Eres v Progressive Am. Ins. Co., 998


1In her brief, Glenn relies on a district court’s factual findings in Braggs v.
Dunn, 257 F. Supp. 3d 1171 (M.D. Ala. 2017). But “the findings of fact and
reference to testimony in” another district court’s order are not admissible
evidence and should not be considered on summary judgment. United States
v. Jones, 29 F.3d 1549, 1553-54 (11th Cir. 1994). For this reason, we do not
rely on the factual findings in Braggs.
USCA11 Case: 21-10021            Date Filed: 04/07/2022         Page: 4 of 17




4                          Opinion of the Court                      21-10021

F.3d 1273, 1278 n.3 (11th Cir. 2021). As we presume the parties
are familiar with the facts and procedural history of the case, we
will recount only those items necessary to our decision.
A. Division of Mental Health Care Duties within ADOC
       In 2013, MHM entered a three-year contract with ADOC to
provide mental health services within Alabama prisons.
Specifically, MHM contracted to provide mental health care to a
case load of “any inmate coded MH-1 through MH-6,” as defined
by state regulations (the “MHM case load”). Inmates coded MH-
0, defined as “[n]o identified need for mental health assistance”
and “[r]eceives crisis intervention services when indicated,” were
not on the MHM case load. Bolton was classified as MH-0 and
therefore was not on the MHM case load.
        In 2015, Shelia Brown worked for ADOC with the job title
Psychological Associate II. Her job duties included speaking to
inmates who were not on the MHM case load and deciding
whether they should be placed in a crisis cell, 2 removed from a
crisis cell, or referred to the mental health professionals at MHM.
Brown holds a master’s degree in rehabilitation counseling and a
bachelor’s degree in social work with a minor in psychology.


2A   crisis cell was an individual cell used to house an inmate who prison staff
felt was in danger of harming himself or others. Each cell had a camera in it,
and officers checked on the cells regularly. The bedding, clothing, and
equipment in the crisis cells were designed “to remove the mechanisms of
suicide.” In September 2015, Holman prison had three crisis cells.
USCA11 Case: 21-10021       Date Filed: 04/07/2022     Page: 5 of 17




21-10021               Opinion of the Court                        5

B. August 2015
       Brown first encountered Roderick Bolton on August 14,
2015, after a corrections officer had him placed in a crisis cell. At
that time, Bolton denied having suicidal thoughts but reported
situational depression due to family issues. Brown decided that
Bolton should remain in the crisis cell over the weekend for
further observation of his mental status. On August 17, Brown
spoke with Bolton again, and he denied suicidal thoughts and
depression. Brown decided that Bolton should be released from
the crisis cell and recommended that he follow up with a
psychological associate as needed or requested.
C. September 11, 2015
      On September 11, 2015, Bolton refused to shave his beard
and, as punishment, was assigned to the segregation unit at
Holman (otherwise known as solitary confinement).
       At 8:20 a.m., before being taken to his segregation cell,
Bolton was seen by Corizon nurse Anita Weaver for a “body
check.” This involved taking Bolton’s vital signs and looking over
his face and body for injuries. As part of the “body check,” Nurse
Weaver filled out a standard form, entitled “Inmate Body Chart
Documentation Form,” which had pictures of a human figure
where Nurse Weaver was to note any markings or injuries. The
inmate form also had lines under a subheading “Inmate
Statement.” On that inmate form, Nurse Weaver wrote that
USCA11 Case: 21-10021      Date Filed: 04/07/2022    Page: 6 of 17




6                     Opinion of the Court               21-10021

Bolton said “No statement” when asked for a statement. Both
Bolton and Nurse Weaver signed the form.
      Usually, when inmates entered segregation, nurses
performing their body checks filled out a second form that
included questions about their mental health status and history.
But Nurse Weaver did not know the reason for Bolton’s body
check and did not fill out the extra form. Bolton was taken to
segregation right after his body check.
       About six hours later, Bolton told Sergeant Danny
Fountain, who was in charge of the segregation unit, that he was
feeling suicidal and wanted to speak to mental health. Fountain
took Bolton out of his segregation cell and over to the guards’
office. Fountain then called Shelia Brown and told Brown that
Bolton had said he was feeling suicidal. Around 2:20 p.m., Brown
came to the guards’ office to speak to Bolton.
       Brown asked Bolton what was going on, and Bolton told
her that he was angry with the wardens for insisting that he shave
his beard. Unlike when Brown spoke to Bolton on August 14 and
17, she did not ask him if he was having suicidal thoughts or
whether he was feeling any situational depression. Brown told
Bolton that his concerns were “not mental health related” and
that he would not be placed in a crisis cell. Bolton got up and
walked out, at which point Sergeant Fountain escorted him back
to the segregation unit.
      Bolton was found dead at 3:40 a.m. the next day.
USCA11 Case: 21-10021       Date Filed: 04/07/2022   Page: 7 of 17




21-10021              Opinion of the Court                       7

      II.    THE ALABAMA MEDICAL LIABILITY ACTS
      Glenn contends that the defendants’ negligent or wanton
medical care caused Bolton’s death. With a couple of exceptions
that we discuss below, the parties agree that Glenn’s claims fall
under the AMLA.
       Under Alabama law, civil actions against “health care
providers” are governed by the AMLA, Ala. Code §§ 6-5-480 et
seq., 6-5-540 et seq. Specifically, the AMLA provides substantive
and procedural rules for tort and contract-based claims of
malpractice. Ala. Code. § 6-5-548(a); see Ex parte Tombigbee
Healthcare Auth., 260 So. 3d 1, 5 (Ala. 2017) (applying the AMLA
to claims of negligence and wantonness against a defendant
hospital).
       The AMLA defines “health care provider” as “[a] medical
practitioner, dental practitioner, medical institution, physician,
dentist, hospital, or other health care provider as those terms are
defined in Section 6-5-481.” Ala. Code § 6-5-542(1) (emphasis
added). In turn, § 6-5-481 defines “other health care providers” as
“[a]ny professional corporation or any person employed by
physicians, dentists, or hospitals who are directly involved in the
delivery of health care services.” Id. § 6-5-481(8) (emphasis
added).
       The Supreme Court of Alabama has broadly interpreted
the statutory phrase “employed by” to mean used or engaged by,
rather than connoting a strict employment relationship. See
USCA11 Case: 21-10021       Date Filed: 04/07/2022     Page: 8 of 17




8                      Opinion of the Court                21-10021

Cackowski v. Wal-Mart Stores, Inc., 767 So. 2d 319, 324-25 (Ala.
2000). Furthermore, the Alabama Supreme Court has determined
that when physicians (who directly deliver health care services)
use or engage pharmacists and laboratories, those pharmacists
and laboratories fall under the definition of “other health care
providers.” Id.; Anderson v. Ala. Ref. Labs., 778 So. 2d 806, 810
(Ala. 2000).
       The AMLA also provides that, in an action against a health
care provider for breach of the standard of care, the plaintiff has
“the burden of proving by substantial evidence that the health
care provider failed to exercise such reasonable care, skill, and
diligence as other similarly situated health care providers.” Ala.
Code § 6-5-548(a). Generally, the plaintiff is required to present
expert testimony to establish the applicable standard of care and a
breach of that standard. Anderson, 778 So. 2d at 811.
      “Liability for a breach of the standard of care depends, first,
on the existence of a duty to the patient, which, in turn, depends
on the existence of a physician-patient relationship creating the
duty.” Wilson v. Teng, 786 So. 2d 485, 498-99 (Ala. 2000).
Whether or not a physician-patient relationship exists “depends
upon the facts in each case” and may be proven through any
admissible evidence. See Oliver v. Brock, 342 So. 2d 1, 4-5 (Ala.
1976) (describing types of evidence the plaintiff could have
introduced at summary judgment to prove the existence of a
physician-patient relationship).
USCA11 Case: 21-10021           Date Filed: 04/07/2022       Page: 9 of 17




21-10021                  Opinion of the Court                             9

        In addition, the duty of a health care provider to take
reasonable steps to prevent a patient’s suicide is “conditional on
its foreseeability.” Keebler v. Winfield Carraway Hosp., 531 So.
2d 841, 845 (Ala. 1988). As relevant here, foreseeability is legally
sufficient to establish a duty if the deceased “had a history of
suicidal proclivities [or] manifested suicidal proclivities” in the
presence of the defendant. Id.
             III.   GLENN’S MALPRACTICE CLAIMS
      We now turn to Glenn’s arguments on appeal regarding
the district court’s orders granting summary judgment to
Corizon, MHM, and Brown on Glenn’s state law claims.
A. Corizon
       On appeal, Glenn argues that Bolton’s suicide was
foreseeable to Nurse Weaver, and thus that Corizon is vicariously
liable for Nurse Weaver’s medical malpractice in failing to take
reasonable steps to prevent his death. 3 According to Glenn’s
expert witnesses, any reasonable correctional nurse in Nurse
Weaver’s position (1) would have asked Sergeant Fountain about
the reason for his requested body check of Bolton; (2) would have
then learned that Bolton was headed to a segregation unit; and
(3) would have then asked specific questions about any suicidal
feelings and history of being on suicide watch. Those questions

3 In the district court, Glenn alleged that several other Corizon nurses were
negligent too. On appeal, Glenn argues only about Weaver’s negligence and
therefore has abandoned her claims about the other Corizon nurses.
USCA11 Case: 21-10021          Date Filed: 04/07/2022        Page: 10 of 17




10                        Opinion of the Court                    21-10021

and Bolton’s answers might have led Nurse Weaver to recognize
Bolton as being at risk to harm himself.
       Glenn’s argument fails because, among other things, it is
wholly speculative that Bolton would have told Nurse Weaver
that he was having suicidal feelings at 8:20 a.m. on September 11
even if she had asked those questions. Nurse Weaver did ask if
Bolton had a statement and recorded that Bolton had “No
statement” to make. Moreover, it is undisputed that Bolton did
not ask to “speak to mental health” until nearly six hours later. 4
The district court correctly found that Nurse Weaver had no
reason to know, when she examined Bolton at 8:20 a.m. on
September 11, that he might harm himself in the near future.
      Because Bolton’s suicide was not foreseeable to Nurse
Weaver, she did not have a duty to take reasonable steps to
prevent it. Accordingly, the district court correctly granted
summary judgment to Corizon on Glenn’s medical malpractice
and wantonness claims. See Keebler, 531 So. 2d at 845.
B. MHM
       As the district court found, there was no patient-provider
relationship between MHM and Bolton, which is needed to


4 Alternatively, Glenn argues that a reasonable jury could find that Nurse
Weaver’s testimony was not credible, the phrase “No statement” on the
inmate form was not a believable statement, and Bolton actually did tell
Nurse Weaver about his suicidal feelings at the body check. This is belied by
the fact that Bolton signed the form.
USCA11 Case: 21-10021      Date Filed: 04/07/2022     Page: 11 of 17




21-10021               Opinion of the Court                      11

trigger liability under the AMLA. See Wilson, 786 So. 2d at 498-
99.
       It is undisputed that Bolton was not on the MHM case
load. Glenn did not identify any MHM employee who ever
treated Bolton or had any responsibility to do so. There is no
evidence that any MHM employees ever interacted with Bolton
or were responsible for his treatment on September 11, 2015, or at
any other time. Indeed, it is undisputed that at all times relevant
to this appeal, Brown—an ADOC employee—was the ADOC
“gatekeeper” who had the ability to decide whether to refer
Bolton to MHM. It is also undisputed that she did not do so.
       We also must reject Glenn’s argument that the contract
between MHM and ADOC created a general duty of care owed
by MHM to Bolton as a third-party beneficiary of the contract.
The contract required MHM to “operate a comprehensive mental
health care services system” and specifically to “manage and
deliver a system that will provide constitutionally adequate
mental health care to identified inmates.” (emphasis added). As
noted above, Bolton was never placed, nor identified, within the
MHM case load. We recognize that Glenn argues that the
contractual language “comprehensive mental health care
services” necessarily included the duty to form and implement a
suicide prevention plan. Glenn, however, ignores that the
lengthy contract contains specific obligations, qualifications, and
limitations, and this phrase alone, without more, is insufficient to
USCA11 Case: 21-10021         Date Filed: 04/07/2022       Page: 12 of 17




12                       Opinion of the Court                    21-10021

impose a duty on MHM to create and implement a suicide
prevention plan for all inmates in the ADOC system. 5
      Accordingly, the district court did not err in granting
summary judgment in favor of MHM on Glenn’s state law
malpractice and wantonness claims.
C. Glenn’s Medical Malpractice Claim Against Brown
       Glenn argues that Brown is liable for negligent medical
malpractice under the AMLA because Bolton’s suicide was
foreseeable to her and she did not take reasonable steps to
prevent it. The AMLA, however, does not apply to Brown
because she does not fall within the definition of “health care
provider” set forth in Ala. Code §§ 6-5-481 and 6-5-542(1).
       Brown is employed by ADOC as a Psychological Associate
II and holds degrees in rehabilitation counseling and social work.
Brown is not a medical or dental practitioner under § 6-5-542(1).
Brown also does not meet the statutory definition of “other
health care provider” in § 6-5-481, as broadly interpreted by the
Alabama Supreme Court.


5 Because we conclude that this contract-based claim lacks merit, we need
not and do not decide whether it was timely raised by Glenn. Further, while
we conclude that the particular contract between ADOC and MHM did not
impose a duty on MHM to create and implement a suicide prevention plan,
nothing herein addresses in any way what mental health duties ADOC owed
to all inmates at Holman prison or within the Alabama prison system as a
whole.
USCA11 Case: 21-10021      Date Filed: 04/07/2022     Page: 13 of 17




21-10021               Opinion of the Court                      13

       Glenn argues that Brown was used or engaged by MHM
because she functioned as a gatekeeper by referring inmates to
MHM who were not previously on the MHM case load, and
therefore she meets the “other health care provider” definition.
The record, however, shows that Brown took direction only from
ADOC. There is no evidence that MHM managed or controlled
whether or under what circumstances Brown would or should
refer an inmate for mental health treatment. Simply put, Brown
was not used or engaged by MHM.
       The Alabama Supreme Court decisions cited by Glenn
support our conclusion. In Cackowski, the Alabama Supreme
Court determined that physicians (who are directly involved in
the delivery of health care services) determine what medication is
necessary for treatment of their patients and write prescriptions,
which are then filled by pharmacists. Cackowski, 767 So. 2d at
325. Thus, the physicians use or engage the pharmacists as “an
integral part of the delivery of health care services to the public”
and pharmacists are “inextricably linked to a physician’s
treatment of his patients.” Id. Similarly, in Anderson, the
Alabama Supreme Court determined that a reference laboratory
met the definition of “other health care provider” in § 6-5-481
because a physician engaged the laboratory’s services by sending a
patient’s fluid sample to the laboratory for specific testing.
Anderson, 778 So. 2d at 810.
    Just the opposite occurred here. Brown, who worked for
ADOC, referred inmates to MHM and not vice versa. Brown was
USCA11 Case: 21-10021           Date Filed: 04/07/2022       Page: 14 of 17




14                        Opinion of the Court                     21-10021

not used or engaged by MHM. Given the record before us and
under the particular facts and circumstances presented in this
case, we conclude that Brown was not a “health care provider” as
defined by the AMLA. Accordingly, the district court properly
granted summary judgment to Brown on Glenn’s negligent
medical malpractice claim brought under the AMLA.6
D. Glenn’s Wantonness Claim Against Brown
      Because we hold that Brown is not a “health care provider”
as defined by the AMLA, Glenn’s separately pled claim for
wantonness is not governed by the AMLA. See Tombigbee
Healthcare Auth., 260 So. 3d at 5.
       Under Alabama law, wantonness is “[c]onduct which is
carried on with a reckless or conscious disregard of the rights or
safety of others.” Ala. Code. § 6-11-20(b)(3). In a wantonness
action, the plaintiff must show that the defendant, “with reckless
indifference to the consequences, consciously and intentionally”
did some wrongful act or omitted a known duty, and that act or
omission produced the plaintiff’s injury. Smith v. Davis, 599 So.
2d 586, 588 (Ala. 1992).



6 Glenn  argues that, even if Brown is not a “health care provider” as defined
by the AMLA, her claim survives as an ordinary negligence claim. We
decline to wade into this difficult question of state law, because Glenn’s
fourth amended complaint did not provide adequate notice that she sought
to raise a negligence claim against Brown that was not based on medical
malpractice under the AMLA. See Fed. R. Civ. P. 8(a).
USCA11 Case: 21-10021      Date Filed: 04/07/2022   Page: 15 of 17




21-10021              Opinion of the Court                     15

       Here, while Brown’s conduct on September 11, 2015, may
rise to the level of negligence, it was not wanton. See id. In
Brown’s previous interaction with Bolton, he reported situational
depression—based on a different issue than the one discussed on
September 11—but denied suicidal thoughts. On September 18,
Brown told an investigator that she believed Bolton had told
Sergeant Fountain that he felt suicidal so that he could speak to
her to vent about the wardens. In her deposition, Brown testified
that inmates did this frequently because, unless they said they
were suicidal, prison officers would ignore that inmates wanted to
speak to mental health. Brown testified that she did not believe
Bolton to be suicidal on September 11 “[b]ecause he told [her]
exactly what his problem was. He went straight to what the issue
was. He explained to [her] specifically what was what, why he
was angry, and the reason, and who made him angry.”
      On this record, even assuming it may have been negligent
for Brown not to specifically ask Bolton whether he was
depressed or thinking of harming himself, we conclude that
Glenn has not shown that Brown acted “with reckless indifference
to the consequences, consciously and intentionally.” See id.
Thus, the district court properly granted summary judgment to
Brown on Glenn’s claim of wantonness.
           IV.   GLENN’S PROCEDURAL MOTIONS
      Last, we turn to Glenn’s contention that the district court
abused its discretion in two procedural rulings.
USCA11 Case: 21-10021      Date Filed: 04/07/2022    Page: 16 of 17




16                    Opinion of the Court                21-10021

       In August 2018, Glenn moved for leave to file a fifth
amended complaint, in order to (1) withdraw her two federal
claims and (2) add allegations to the state law medical malpractice
and wantonness claims. Glenn also moved the district court to
exercise its discretion to dismiss her state law claims without
prejudice so that she could re-file the case in state court.
       At a hearing, the district court granted Glenn’s motion to
dismiss the federal claims but decided to retain supplemental
jurisdiction over the state law claims. It explained that it was
“very sure other judges” would not exercise supplemental
jurisdiction, but it would. It stated that “it would be a different
thing if we were at the early end of the case.”
       In a subsequent written order, the district court denied
Glenn’s untimely motion to amend the complaint. It found that
Glenn had not shown good cause to modify the scheduling order,
as required by Fed. R. Civ. P. 16(b)(4). It rejected Glenn’s
argument that Ala. Code § 6-5-551, which requires AMLA
plaintiffs to amend their complaints with pertinent information,
provided good cause, as that statute “neither modifies Rule 16(b)
deadlines nor the consequences of a party’s failure to observe
them.” It further found that Glenn had not shown diligence in
filing the motion to amend, as—even in the best light—she
waited more than two months after discovering the new
information alleged.
      Glenn has not identified an abuse of the district court’s
considerable discretion in either of these procedural rulings.
USCA11 Case: 21-10021    Date Filed: 04/07/2022   Page: 17 of 17




21-10021             Opinion of the Court                    17

                    V.    CONCLUSION
       The district court committed no reversible error in its
denial of Glenn’s procedural motions or in its orders granting
summary judgment in favor of Corizon, MHM, and Brown.
Accordingly, we affirm.
      AFFIRMED.